Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are presented for examination. Applicant filed an amendment on 12/4/20 amending claims 1, 5-14, and 19. After careful consideration of Applicant’s remarks, the examiner has withdrawn double patenting rejections, claim objections, and the grounds of rejection of claims 1-20 based on 35 U.S.C. 103, however, new grounds of rejection of claims 1-20 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 1/13/21(2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150313401 to Chichilnisky, in view of US 20030121937 to Black et al. (hereinafter “Black”), in view of US 6036053 to Simmons et al. (hereinafter “Simmons”), further in view of US 20090194564 to Tsubouchi et al. (hereinafter “Tsubouchi”).

	As per claim 1, Chickilnisky substantially discloses a system (Chichilnisky, [0012]) comprising: a controller having a signal processor (Chichilnisky, see [0012] for electronic level control that processes signals to control) configured to: receive signaling containing information about a liquid level of a gas infused liquid in a liquid/gas infusion tank/vessel (Chichilnisky, see [0012] for the electronic level control monitors the amount 
	However, Black in an analogous art discloses receive information about gas input pressure of a gas provided to the liquid/gas infusion tank/vessel (Black, see Fig. 3 element 232, [0013], [0030] and [0058]), and liquid input pressure and flow of an incoming non-infused liquid provided to the liquid/gas infusion tank/vessel (Black, see Fig. 3 elements 234 and 236 and their corresponding paragraphs), and control the flow and pressure of the gas provided to the infusion tank/vessel and maintain target 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).
The combination of Chichilnisky and Black does not disclose varying characteristics of a voltage signal that is output to the pump. However, Simmons in an analogous art discloses varying characteristics of a voltage signal that is output to the pump (Simmons, see col. 3 lines 20-33). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Simmons into the above combination of Chichilnisky and Black. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved pump controllers (Simmons, col. 2 lines 3-4).
The combination of Chichilnisky, Black and Simmons does not explicitly disclose receive signaling about flow of a gas provided to the tank/vessel. However, Tsubouchi in an analogous art discloses receive signaling about flow of a gas provided to the tank/vessel (Tsubouchi, see Fig. 1 element 43 and its corresponding paragraphs).


	Claim 19 is a method claim corresponding to the system claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

As per claim 2, the rejection of claim 1 is incorporated, Simmons further discloses the pump is a motor driven pump (Simmons, see col. 2 lines 66-67). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Simmons into the above combination of Chichilnisky and Black. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved pump controllers (Simmons, col. 2 lines 3-4).

	As per claim 3, the rejection of claim 1 is incorporated, Chichilnisky further discloses the system comprises the pump configured to respond to the corresponding signaling and provide incoming non-infused liquid to the liquid/gas infusion tank/vessel (Chichilnisky, see [0012] for the pump responding to the corresponding control signaling and provide incoming non-infused liquid to the liquid/gas infusion tank/vessel).

	As per claim 4, the rejection of claim 1 is incorporated, Chichilnisky further discloses the system comprises a liquid level sensor configured to sense the liquid level of the gas infused liquid in the liquid/gas infusion tank/vessel and provide liquid level signaling containing information about the liquid level sensed (Chichilnisky, see [0012], it is noted that it is inherent for the system to include a liquid level sensor if the system monitors the liquid level).

	As per claim 5, the rejection of claim 1 is incorporated, Black further discloses the system comprises gas input pressure sensors configured to sense gas input pressure and provide gas input pressure signaling containing information about the one or more gas input pressure sensed (Black, see [0058]-[0059]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).
Tsubouchi further discloses the system comprises gas input flow sensor configured to sense gas input flow and provide gas input flow signaling containing information about the one or more gas input flow sensed (Tsubouchi, see Fig. 1 element 43 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of 

	As per claim 6, the rejection of claim 5 is incorporated, Black further discloses the signal processor is configured to receive the gas input pressure signaling and provide the corresponding signaling (Black, see [0058]-[0059]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).
Tsubouchi further discloses receive the gas input flow signaling (Tsubouchi, see Fig. 1 element 43, Fig. 4 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tsubouchi into the above combination of Chichilnisky, Black and Simmons. The modification would be obvious because one of the ordinary skill in the art would want to accurately calculate the amount of beverage remained in the container (Tsubouchi, see [0007]).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tsubouchi into the above combination of Chichilnisky, Black and Simmons. The modification would be obvious because one of the ordinary skill in the art would want to accurately calculate the amount of beverage remained in the container (Tsubouchi, see [0007]).

	As per claim 8, the rejection of claim 5 is incorporated, Black further discloses wherein gas input pressure sensors comprises a gas pressure sensor configured to sense the gas pressure of the gas and provide gas pressure signaling containing information about the gas pressure sensed (Black, see [0058]-[0059]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).
Tsubouchi further discloses gas input flow sensor (Tsubouchi, see Fig. 1 elements 43 and its corresponding paragraphs).


	As per claim 9, the rejection of claim 1 is incorporated, Black further discloses the system comprises liquid input sensors configured to sense the liquid input pressure and flow and provide liquid input pressure and flow signaling containing information about the liquid input pressure and flow sensed (Black, see Fig. 3 elements 234 and 236 and their corresponding paragraphs).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).
	
	As per claim 10, the rejection of claim 9 is incorporated, Black further discloses the signal processor is configured to receive the liquid input pressure and flow signaling and provide the corresponding signaling (Black, see Fig. 3 elements 234, 236 and 240 and their corresponding paragraphs).


	As per claim 11, the rejection of claim 9 is incorporated, Black further discloses wherein liquid input pressure and flow sensors comprises a liquid flow sensor configured to sense the liquid flow of the liquid and provide liquid flow signaling containing information about the liquid flow sensed (Black, see Fig. 3 element 236 and its corresponding paragraphs).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).

	As per claim 12, the rejection of claim 9 is incorporated, Black further discloses liquid pressure and flow sensors comprises a liquid pressure sensor configured to sense the liquid pressure of the liquid and provide liquid pressure signaling containing information about the liquid pressure sensed (Black, see Fig. 3 element 234 and its corresponding paragraphs).


As per claim 15, the rejection of claim 1 is incorporated, Black further discloses the system comprises a gas pressure/flow control device configured to respond to the corresponding signaling and control the flow and pressure of the gas provided to the liquid/gas infusion tank/vessel (Black, see [0058]-[0059]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).

As per claim 16, the rejection of claim 15 is incorporated, Black futher discloses wherein the corresponding signaling includes gas pressure/flow control signaling (Black, see [0058]-[0059]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the 

As per claim 17, the rejection of claim 15 is incorporated, Black further discloses the system comprises a non-infused liquid pressure sensor configured to sense the pressure of non-infused liquid provided from a non-infused liquid tank/vessel to the pump, and provide non-infused liquid pressure signaling containing information about the pressure of the non-infused liquid (Black, see [0031]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).

As per claim 18, the rejection of claim 17 is incorporated, Black further discloses wherein the signal processor is configured to receive the non-infused liquid pressure signaling and provide the corresponding signaling (Black, see [0031]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the method of Chichilnisky. The modification would be obvious because one of the ordinary skill in the art would want to effectively monitoring and controlling the quality of a post-mix product (Black, [0002]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chichilnisky, in view of Black, in view of Simmons, in view of Tsubouchi, further in view of US 20040232173 to Saveliev et al. (hereinafter “Saveliev”).

	As per claim 13, the rejection of claim 1 is incorporated, Black further discloses the signal processor is configured to receive gas infused liquid output flow signaling containing information about gas infused liquid output flow of the gas infused liquid provided from the liquid/gas infusion tank/vessel each time the beverage is dispensed, and provide the corresponding signaling (Black, see [0056] for the flow sensor 262 continually measuring the flow rate of carbonated water).

The combination of Chichilnisky, Black, Simmons and Tsubouchi does not explicitly disclose receive gas infused liquid output pressure signaling containing information about gas infused liquid output pressure. However, Saveliev in an analogous art discloses receive gas infused liquid output pressure signaling containing information about gas infused liquid output pressure (Saveliey, see [0079]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Saveliey into the above combination of Chichilnisky, Black, Simmons and Tsubouchi. The modification would be obvious because one of the ordinary skill in the art would want to provide improved dispensing control (Saveliey, see abstract).

As per claim 14, the rejection of claim 13 is incorporated, Black further discloses wherein the system comprises gas infused liquid output flow sensor configured to sense gas infused liquid output flow and provide the gas infused liquid output flow signaling (Black, see [0056]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the system of Chichilnisky. The modification would be obvious because one of the 
Saveliey further discloses gas infused liquid output pressure sensor configured to sense gas infused liquid output pressure and provide the gas infused liquid output pressure signaling (Saveliey, see [0079]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Saveliey into the above combination of Chichilnisky, Black, Simmons and Tsubouchi. The modification would be obvious because one of the ordinary skill in the art would want to provide improved dispensing control (Saveliey, see abstract).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2117